DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 10/21/2021, wherein:
Claims 1, 3-10, and 12-19 are currently pending;
Claims 1, 3, 4, 7-10, 12, 13, 15, and 18 have been amended; and
Claims 2 and 11 have been cancelled. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: L3 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame bracket, the floor bracket, and at least one floor anchor pin of claim 1 (See 35 USC 112(a) rejections below for further detail) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims(s) 1 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claims 8 and 9 objected to because of the following informalities:  
Claim 8, line 2 recites “the the at least one floor anchor pin” in line 2. 
Claim 9 recites “at least one floor anchor pins” instead of “at least one floor anchor pin” in line 2.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 7, 15, and 18: receivers - “receivers” is a generic term which conveys no structure but implies that it is a device capable of receiving something else. Furthermore, the functionality of “receiving” is not modified with any structural modifier. - openings (270 - Fig. 2) of the seat rail and webs (240 - Fig. 4) between two openings - paragraph [0021].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to replace the limitations “a frame fixing element,” “a floor fixing element,” and “at least one floor anchor pin” with the limitations “a frame bracket,” “a floor bracket,” and “at least one floor anchoring pin,” respectively. First, a “bracket” is conventionally defined as a support device projecting from a wall or vertical surface which is configured to support weight placed thereon. The “frame fixing element” (110) and “floor fixing element” (120) in the originally filed disclosure are shown to be stacked on top of one another, and on top of a floor. Furthermore, the originally filed disclosure never recites the term “bracket.” The term “bracket” in the amended claims therefore appears to be providing information that was not present in the originally filed disclosure which is by definition new matter. Second, the term “anchor pin” also appears to lack support in the originally filed disclosure as the specification never recites the term “anchor pin” and as outlined in section 9 of the prior Non-Final Office Action, what constitutes the structure of the floor anchoring element 
Claims 3-10 and 12-19  draw dependency from independent claim 1 and incorporate the impermissible new matter. Each of claims 3-10 and 12-19  is rejected for at least the same rationale outlined above with respect to claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claims 1, 3-10, and 12-19. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bracket” in claim 1 and incorporated into dependent claims 3-10 and 12-19, is used by the claim to mean “a support” or “coupling element” while the accepted meaning is “a support typically coupled to a vertical surface or wall for supporting a load placed thereon.” The term is indefinite because the specification does not clearly redefine the term.
Claim 1 recites that the at least one floor anchor pin is arranged asymmetrically in the floor bracket but provides no recitation as to what the asymmetry is with respect to (e.g. an axis, a plane, etc.). 
Claims 3-10 and 12-19 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each of claims 3-10 and 12-19 is rejected for at least the same rationale as outlined above with respect to claim 1. 
Claim 4 recites the limitation "The floor fixing assembly according to claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 was cancelled such that claim 4 lacks dependency from a pending claim. It appears as though claim 4 should draw dependency from claim 1 as the limitations of claim 2 have been incorporated therein. 
Claims 7, 15, and 18 have been amended to replace the term “fixing means” with the term “receivers.” As outlined above, the term “receivers” is interpreted to invoke 35 USC 112(f) and to be directed to the webs and openings of a seat rail. By nature of claiming the sub-elements of a seat rail, it is unclear whether or not a seat rail is being required by the claim. Since it is unclear if claims 7, 15, and 18 are directed to a seat rail or just webs and openings, the metes and bounds of the claim have not been clearly established. 
Re: Claims 7-10, 15, and 18. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “receiver” in claim 7 and incorporated into dependent claims 8-10, 15, and 18, is used by the claim to mean “openings (270 - Fig. 2) of the seat rail and webs (240 - Fig. 4) between two openings” as outlined above in view of 35 USC 112(f), while the accepted meaning is “a device for receiving and converting signals (such as electromagnetic waves).” The term is indefinite because the specification does not clearly redefine the term.
Claim 7 recites “wherein the seat frame is attached to at least one floor fixing assembly according to claim 1.” It is unclear if claim 7 is intending to positively recite at least one floor fixing assembly of claim 1 or if claim 7 is defining an adaptation of the seat frame. 
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the interrelation of the plurality of receivers with the seat frame and the at least one floor fixing assembly of claim 1. 
Claims 8-10 and 14-16 draw dependency from claim 7 and incorporate the indefiniteness of the parent claim. Each of claims 8-10 and 14-16 is rejected for at least the same rationale as outlined above with respect to claim 7. 
Claim 10 recites that the plurality of receivers comprise openings in a seat rail and webs in the seat rail between two openings. As outlined above with respect to claim 7, it is unclear if . 
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the interrelation of the at least one seat, the seat frame, and the floor fixing assembly of claim 1.  
Claims 13 and 17-19 draw dependency from claim 12 and incorporate the indefiniteness of the parent claim. Each of claims 13 and 17-19 is rejected for at least the same rationale as outlined above with respect to claim 12. 
Claim 13 draws dependency from claim 12, which in turn draws dependency from independent claim 1. Claim 1 recites a floor fixing assembly comprising a frame bracket and a floor bracket having at least one anchor pin. Claim 13 recites a floor fixing assembly with a single floor anchor pin and a floor fixing assembly with two anchor pins. It is unclear if the elements of claim 13 are in addition to the floor fixing assembly of claim 1 or if it is further limiting the floor fixing assembly of claim 1 to have only a single anchor or two anchors. 
Claim 15 recites a plurality of receivers. As outlined above with respect to claim 7, it is unclear if claim 15 is reciting a plurality of seat rails which are force fit into the floor or a plurality of sub-elements that may be present in a seat rail. If the rails are not being claimed, it is unclear how the sub-elements are force fit into the floor. 
Response to Arguments
In the Non-Final Office Action mailed on 7/23/2021, Examiner inadvertently utilized the incorrect form paragraph when objecting to Figure 4 for reference character L3. It was objected to that L3 was not in the figures rather than not in the specification. Applicant’s arguments, see page 8, filed 10/21/2021, with respect to the drawing objection of Fig. 4 for L3 not being shown have been fully considered and are persuasive.  However, the objection has been corrected above and Fig. 4 still remains objected to as L3 does not appear to be defined in the specification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647